Citation Nr: 0825562	
Decision Date: 07/31/08    Archive Date: 08/06/08

DOCKET NO.  05-37 218	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Anchorage, 
Alaska


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for 
degenerative joint disease of the right knee from October 7, 
2002, to March 4, 2007.  

2.  Entitlement to a separate rating for right knee 
instability from October 7, 2002, to March 4, 2007.

3.  Entitlement to a rating in excess of 30 percent for a 
total right knee replacement from May 1, 2008.  

4.  Entitlement to a rating in excess of 30 percent for 
residuals of a gunshot wound of the left knee with 
osteoarthritis from October 7, 2002, to March 27, 2006.  

5.  Entitlement to the assignment of a separate compensable 
rating for instability of the left knee from October 7, 2002, 
through February 9, 2005 and to a rating in excess of 10 
percent from February 10, 2005, to March 27, 2006.  

6.  Entitlement to a rating in excess of 30 percent for a 
total left knee replacement from May 1, 2007.  
REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Brian J. Milmoe, Counsel


INTRODUCTION

The veteran served on active duty from May 1979 to August 
1995.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision entered in March 
2003 by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Anchorage, Alaska, in which the rating 
assigned for residuals of a gunshot wound of the left knee 
with osteoarthritis was increased from 20 percent to 30 
percent, effective from the date of receipt of a claim for 
increase on October 7, 2002, while a claim for increase for 
degenerative joint disease of the right knee was denied, with 
confirmation and continuation of a previously assigned 10 
percent rating.  

Subsequent rating action in April 2004 confirmed and 
continued the ratings assigned in March 2003.  By its action 
in January 2007, the RO assigned a separate 10 percent rating 
for instability of the left knee, effective from February 10, 
2005.  Further changes were effectuated by rating action in 
March 2008, when the RO assigned a 100 percent evaluation 
from March 28, 2006, to April 30, 2007, for a total left knee 
replacement, noting that such disability was previously 
characterized as residuals of a gunshot wound of the left 
knee with osteoarthritis, with assignment of a 30 percent 
rating under 38 C.F.R. § 4.71a, Diagnostic Code (DC) 5055, 
from May 1, 2007.  As well, the RO established a cessation 
date of March 28, 2006, for the 10 percent rating previously 
assigned for left knee instability.  Regarding the right 
knee, a 100 percent rating was assigned for a total right 
knee replacement, previously rated as degenerative joint 
disease of the right knee, from March 5, 2007, to April 30, 
2008, with assignment of a 30 percent rating under 38 C.F.R. 
§ 4.71a, DC 5055, from May 1, 2008.  

Pursuant to his request, the veteran was afforded a hearing 
before the Board, sitting at the RO, in May 2008, a 
transcript of which is of record.  At such hearing, the 
veteran submitted additional documentary evidence, which was 
accompanied by a waiver for its initial review by the RO.  

The issues of the veteran's entitlement to a rating in excess 
of 30 percent for residuals of a total left knee replacement 
from May 1, 2007, and to a rating in excess of 30 percent 
from May 1, 2008, for residuals of a total right knee 
replacement are addressed in the REMAND portion of the 
decision below and are REMANDED to the RO via the VA's 
Appeals Management Center (AMC) in Washington, DC.  

Notice is also taken that the veteran seeks through his May 
2008 statement further action by the RO as to his claim for 
an increased rating for hypertension, which was denied by RO 
action in November 2004.  The veteran alleges that he timely 
submitted a notice of disagreement with the November 2004 
decision, but the record simply reflects that he submitted a 
document acknowledging that he missed a VA medical 
examination for his hypertension and indicating a willingness 
to submit to another medical examination.  In the absence of 
a notice of disagreement, the Board declines to remand the 
matter for issuance of a statement of the case, pursuant to 
Manlincon v. West, 12 Vet. App. 238 (1999), but instead 
refers a new claim for an increased rating for hypertension 
to the RO for appropriate action.  



FINDINGS OF FACT

1.  From October 7, 2002, to March 4, 2007, the veteran's 
service-connected right knee disability was manifested by 
arthritis, pain and limitation of motion; there is no medical 
evidence of limitation of flexion to 60 degrees or less or 
limitation of extension to more than 5 degrees, even with 
consideration of pain, fatigue and other symptoms; while 
there is no subluxation or objective evidence of frequent 
episodes of locking with pain and effusion into the joint, 
there is objective medical evidence of slight, but no more 
than slight instability of the right knee.  

2.  From October 7, 2002, to March 27, 2006, the veteran's 
service-connected residuals of a gunshot wound of the left 
knee (other than instability) included osteoarthritis, pain 
and limitation of motion; extension of the left knee was not 
limited to 10 degrees or more and flexion was not limited to 
60 degrees or less; the veteran's left knee disability was 
not manifested by subluxation or dislocation of semilunar 
cartilage with locking, pain, and effusion into the joint.  

3.  From October 7, 2002, to March 27, 2006, slight 
instability of the left knee, but none greater, was present; 
there is no medical evidence of subluxation during this time.

4.  There is no showing of a frequent periods of hospital 
care or a marked interference with employment regarding 
either disorder at any time during the appeal periods herein 
addressed.  


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 10 percent for 
degenerative joint disease of the right knee with limitation 
of motion from October 7, 2002, to March 4, 2007, have not 
been met.  38 U.S.C.A. §§ 1155, 5100, 5102, 5103, 5103A, 5107 
(West 2002 & Supp. 2008); C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 
4.2, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic 
Codes 5010, 5003, 5258, 5260, 5261 (2007); VAOPGCPREC 9-04.

2.  The criteria for the assignment of a separate 10 percent 
rating, but none greater, for slight lateral instability of 
the right knee from October 7, 2002, to March 4, 2007, have 
been met.  38 U.S.C.A. §§ 1155, 5100, 5102, 5103, 5103A, 5107 
(West 2002 & Supp. 2008); C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 
4.2, 4.3, 4.7, 4.10, 4.71a, Diagnostic Code 5257 (2007); 
VAOPGCPREC 23-97; VAGCOPPREC 9-98.

3.  The criteria for a rating in excess of 30 percent for 
residuals of a gunshot wound of the left knee manifested by 
osteoarthritis and limitation of motion have not been met.  
38 U.S.C.A. §§ 1155, 5100, 5102, 5103, 5103A, 5107 (West 2002 
& Supp. 2008); C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.2, 4.3, 
4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5010, 
5003, 5258, 5260, 5261 (2007); VAOPGCPREC 9-04.

4.  The criteria for the assignment of a separate 10 percent 
rating for slight lateral instability of the left knee from 
October 7, 2002, to March 27, 2006, have been met; the 
criteria for a rating in excess of 10 percent for instability 
of the left knee prior to March 28, 2006 have not been met.  
38 U.S.C.A. §§ 1155, 5100, 5102, 5103, 5103A, 5107 (West 2002 
& Supp. 2008); C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.2, 4.3, 
4.7, 4.10, 4.71a, Diagnostic Code 5257 (2007); VAOPGCPREC 23-
97; VAGCOPPREC 9-98.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Under the Veterans Claims Assistance Act of 2000 (VCAA), Pub. 
L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000), VA first has a 
duty to provide an appropriate claim form, instructions for 
completing it, and notice of information necessary to 
complete the claim if it is incomplete.  38 U.S.C.A. § 5102; 
38 C.F.R. §  3.159(b)(2).  Second, VA has a duty to notify 
the appellant of the information and evidence needed to 
substantiate and complete a claim, notice of what part of 
that evidence is to be provided by the claimant, and notice 
of what part VA will attempt to obtain for the claimant.  38 
U.S.C.A. § 5103(a); Charles v. Principi, 16 Vet. App. 370, 
373-74 (2002); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  Third, VA has a duty to assist claimants in 
obtaining evidence needed to substantiate a claim.  This 
assistance includes obtaining all relevant evidence 
adequately identified in the record, and in some cases, 
affording VA examinations.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159.  

For an increased-compensation claim, 38 U.S.C.A. § 5103(a) 
requires, at a minimum, that the Secretary notify the 
claimant that, to substantiate a claim, the claimant must 
provide, or ask the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life.  Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008).  Further, if the DC under 
which the claimant is rated contains criteria necessary for 
entitlement to a higher disability rating that would not be 
satisfied by the claimant demonstrating a noticeable 
worsening or increase in severity of the disability and the 
effect that worsening has on the claimant's employment and 
daily life (such as a specific measurement or test result), 
the Secretary must provide at least general notice of that 
requirement to the claimant.  Additionally, the claimant must 
be notified that, should an increase in disability be found, 
a disability rating will be determined by applying relevant 
DCs, which typically provide for a range in severity of a 
particular disability from noncompensable to as much as 100 
percent (depending on the disability involved), based on the 
nature of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  As with 
proper notice for an initial disability rating and consistent 
with the statutory and regulatory history, the notice must 
also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask the Secretary 
to obtain) that are relevant to establishing entitlement to 
increased compensation, e.g., competent lay statements 
describing symptoms, medical and hospitalization records, 
medical statements, employer statements, job application 
rejections, and any other evidence showing an increase in the 
disability or exceptional circumstances relating to the 
disability.  Id. 

During the pendency of this appeal, a decision was entered by 
the United States Court of Appeals for Veterans Claims 
(Court) in the consolidated appeal of Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), which held that the VCAA 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include: 1) Veteran's status; 2) 
existence of disability; 3) a connection between the 
veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  The 
Court held that the VCAA notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  

The Board notes that there is no issue as to providing an 
appropriate application form or completeness of the 
application.  Written notice of the information and evidence 
needed by the veteran-appellant to substantiate and complete 
his claim, notice of what part of that evidence is to be 
provided by the claimant, and notice of what part VA will 
attempt to obtain for the appellant was provided to him 
through the VCAA letters of January 2003, June 2005, and 
March 2006.  While no longer required, the appellant was also 
notified that he should submit all pertinent evidence in his 
possession and he was duly advised of the Court's holding in 
Dingess/Hartman.  

VCAA notice is to be furnished to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  Here, the full VCAA notice, including that 
pertaining to Dingess-Hartman, was provided to the veteran-
appellant subsequent to the RO's initial decision in March 
2003, in contravention of Pelegrini.  

Where, as here, the VCAA notice is defective, the Board must 
presume that the error was prejudicial, and VA bears the 
burden of rebutting said presumption.  Sanders v. Nicholson, 
487 F.3d 881 (2007) (recognizing that "VCAA notice errors 
are reviewed under a prejudicial error rule" and holding 
that "all VCAA notice errors are presumed prejudicial and . 
. . VA has the burden of rebutting this presumption"); see 
also Mayfield v. Nicholson, 19 Vet. App. 103, 111-16 (2005), 
rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

In Sanders, the Federal Circuit held that any error by VA in 
providing the notice required by 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b)(1) is presumed prejudicial and that once an 
error is identified by the Veterans Court (Court of Appeals 
for Veterans Claims), the burden shifts to VA to demonstrate 
that the error was not prejudicial.  The Federal Circuit 
reversed the Court of Appeals for Veterans Claims' holding 
that an appellant before the Court has the initial burden of 
demonstrating prejudice due to VA error involving: (1) 
providing notice of the parties' respective obligations to 
obtain the information and evidence necessary to substantiate 
the claim: (2) requesting that the claimant provide any 
pertinent evidence in the claimant's possession; and (3) 
failing to provide notice before a decision on the claim by 
the agency of original jurisdiction.  

An error "whether procedural or substantive, is prejudicial 
when [it] affects a substantial right so as to injure an 
interest that the statutory or regulatory provision involved 
was designed to protect such that the error affects 'the 
essential fairness of the [adjudication].'"  Mayfield, supra, 
at 116; accord Sanders.  That is, "the key to determining 
whether an error is prejudicial is the effect of the error on 
the essential fairness of the adjudication."  Id.  "[A]n 
error is not prejudicial when [it] did not affect 'the 
essential fairness of the [adjudication],'"  Mayfield, supra, 
at 121, and non-prejudicial error may be proven by a showing 
that "the purpose of [VCAA] notice was not frustrated, e.g., 
by demonstrating: (1) that any defect was cured by actual 
knowledge on the part of the claimant, (2) that a reasonable 
person could be expected to understand from the [defective] 
notice what was needed, or (3) that a benefit could not have 
been awarded as a matter of law."  Sanders, 487 F.3d at 889.  
accord Dalton v. Nicholson, 21 Vet. App. 23, 30 (2007) 
(determining that no prejudicial error to veteran resulted in 
defective VCAA notice when the veteran, through his counsel, 
displayed actual knowledge of the information and evidence 
necessary to substantiate his claim).  Accordingly, "there 
could be no prejudice if the purpose behind the notice has 
been satisfied . . . that is, affording a claimant a 
meaningful opportunity to participate effectively in the 
processing of [the] claim. . . ."  Mayfield, supra, at 128.

To show that the error did not affect the essential fairness 
of the adjudication, VA must demonstrate that the purpose of 
the notice was not frustrated, such as by demonstrating: 
(1) That any defect was cured by actual knowledge on the part 
of the claimant, per Vazquez-Flores ("(a)ctual knowledge is 
established by statements or actions by the claimant or the 
claimant's representative that demonstrate an awareness of 
what was necessary to substantiate his or her claim.") 
(citing Dalton v. Nicholson, 21 Vet. App. 23, 30-31 (2007)); 
(2) that a reasonable person could be expected to understand 
from the notice what was needed; or (3) that a benefit could 
not have been awarded as a matter of law.  Sanders, 487 F.3d 
at 889.  Additionally, consideration also should be given to 
"whether the post-adjudicatory notice and opportunity to 
develop the case that is provided during the extensive 
administrative appellate proceedings leading to the final 
Board decision and final Agency adjudication of the claim ... 
served to render any pre-adjudicatory section 5103(a) notice 
error non-prejudicial."  Vazquez-Flores, supra.  

In terms of the Vazquez-Flores requirements, the record 
reflects that the RO has directly advised the veteran of the 
rating criteria for the evaluation of his service-connected 
left and knee disorders, and, in addition, instructed him 
that upon a showing of pain and functional loss resulting in 
additional limitation of motion of the affected areas, an 
increased evaluation therefor may be in order.  The veteran 
has acknowledged his receipt of this information and the 
allegations he advances are reflective of the applicable 
rating criteria.  

Moreover, the record in this instance demonstrates that full 
VCAA notice was effectuated prior to the issuance of the 
final supplemental statement of the case by the RO in April 
2008.  See Prickett v. Nicholson, 20 Vet. App. 370, 376-78 
(2006) (validating the remedial measures of issuing fully 
compliant VCAA notification and readjudicating the claim in 
the form of a supplemental statement of the case to cure 
timing of a notification defect).  There is otherwise no 
showing that more timely VCAA notice would not have operated 
to alter the outcome of the issues herein presented for 
review.  Sanders, supra (recognizing that "a demonstration 
that the outcome would not have been different in the absence 
of the error would demonstrate that there was no 
prejudice").  In view of the foregoing, the Board cannot 
conclude that any defect in the timing of the notice provided 
affected the essential fairness of the adjudication, and, 
thus, the presumption of prejudice is rebutted.  Id.

Finally, all pertinent examination and treatment records have 
been obtained and made a part of the appellant's claims 
folder to the extent that such records have been adequately 
identified or are otherwise available.  Notice is taken that 
the evidence of record includes various examination and 
treatment reports compiled since the veteran's discharge from 
service, including the reports of multiple VA medical 
examinations.  Findings from those VA medical evaluations are 
sufficiently detailed and comprehensive in scope so as to 
permit the Board to fairly and accurately rate the disorders 
in question and it is of note that the veteran does not 
contend otherwise.  To that end, the Board may proceed to 
adjudicate the merits of the claims without further remand as 
to those matters.  38 C.F.R. §§ 3.326, 3.327 (2007).

In view of the foregoing, the Board finds that VA has 
satisfied its duties under the VCAA.  

Merits of the Claims for Increase

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  Separate DCs identify the various 
disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  Each 
disability must be viewed in relation to its history and 
there must be emphasis upon the limitation of activity 
imposed by the disabling condition.  38 C.F.R. § 4.1.  
Examination reports are to be interpreted in light of the 
whole recorded history, and each disability must be 
considered from the point of view of the appellant working or 
seeking work.  38 C.F.R. § 4.2.  Where there is a question as 
to which of two disability evaluations shall be applied, the 
higher evaluation is to be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating is to be assigned.  38 
C.F.R. § 4.7.

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  However, where an 
increase in the level of a service-connected disability is at 
issue, the primary concern is the present level of 
disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).

The evaluation of the same disability under various diagnoses 
is to be avoided. 38 C.F.R. § 4.14 (2007).  Both the use of 
manifestations not resulting from service-connected disease 
or injury in establishing the service-connected evaluation, 
and the evaluation of the same manifestation under different 
diagnoses are to be avoided. Id.; Esteban v. Brown, 6 Vet. 
App. 259 (1994).  

Notice is taken that in Hart v. Mansfield, No. 05-2424 (U.S. 
Vet. App. Nov. 19, 2007), the Court held that "staged ratings 
are appropriate for an increased-rating claim when the 
factual findings shown distinct time periods where the 
service-connected disability exhibits symptoms that would 
warrant different ratings."  The Court found no basis for 
drawing a distinction between initial ratings and increased- 
rating claims for applying staged ratings.  

Regardless of the criteria, when assigning a disability 
rating it is necessary to consider functional loss due to 
flare-ups, fatigability, incoordination, and pain on 
movement.  See DeLuca v. Brown, 8 Vet. App. 202, 206-7 
(1995).  Under 38 C.F.R. §§ 4.40, 4.45, 4.59, the rating for 
an orthopedic disorder must reflect functional limitation 
which is due to pain, as supported by adequate pathology and 
evidenced by the visible behavior of the claimant undertaking 
the motion.  Weakness is also as important as limitation of 
motion, and a part which becomes painful on use must be 
regarded as seriously disabled.  A little used part of the 
musculoskeletal system may be expected to show evidence of 
disuse, either through atrophy, the condition of the skin, 
absence of normal callosity, or the like.

Consideration of pain and functional loss is required only 
with respect to those DCs where the basis for rating is 
limitation of motion.  See Johnson v. Brown, 9 Vet. App. 7, 
11 (1996).

To accord justice in the exceptional case where the assigned 
schedular evaluation is found to be inadequate, the VA's 
Under Secretary for Benefits or the Director of the 
Compensation and Pension Service, upon field station 
submission, is authorized to approve on the basis of the 
criteria set for in this paragraph an extraschedular 
evaluation commensurate with the average earning capacity 
impairment due exclusively to the service-connected 
disability.  38 C.F.R. § 3.321(b)(1).  The governing norm in 
these exceptional cases is a finding that the case presents 
such an exceptional or unusual disability picture with such 
related factors as marked interference with employment or 
frequent periods of hospitalization as to render impractical 
the application of the regular schedular standards.  Id.

By RO action in February 1996, service connection was 
established degenerative joint disease of the right knee, for 
which a 10 percent rating was assigned under 38 C.F.R. 
§ 4.71a, DC 5257.  Service connection was at that time also 
established for residuals of a gunshot wound of the left knee 
with osteoarthritis, for which a 20 percent rating was 
assigned under DC 5010-5257.  

In connection with claims for increase received by the RO on 
October 7, 2002, the RO by its rating decision of March 2003 
increased the rating assigned for residuals of a gunshot 
wound of the left knee with osteoarthritis from 20 percent to 
30 percent, effective from the date of receipt of a claim for 
increase on October 7, 2002, while a claim for increase for 
degenerative joint disease of the right knee was denied, with 
confirmation and continuation of the 10 percent rating 
previously assigned therefor.  Subsequent rating action in 
April 2004 confirmed and continued the ratings assigned in 
March 2003.  

By its action in January 2007, the RO granted entitlement to 
service connection for instability of the left knee and 
assigned a 10 percent evaluation therefor under DC 5257, 
effective from February 10, 2005.  Further changes were 
effectuated by rating action in March 2008, when the RO 
assigned a 100 percent evaluation under DC 5055 from March 
28, 2006, to April 30, 2007, for a total left knee 
replacement, with assignment of a 30 percent rating under the 
same DC from May 1, 2007.  As well, the RO established a 
cessation date of March 28, 2006, (although it should have 
been March 27, 2006, as the 100 percent rating under DC 5055 
became effective on March 28, 2006) for the 10 percent rating 
previously assigned for left knee instability.  Regarding the 
right knee, a 100 percent rating was assigned under DC 5055 
for a total right knee replacement, previously rated as 
degenerative joint disease of the right knee, from March 5, 
2007, to April 30, 2008, with assignment of a 30 percent 
rating under the same DC from May 1, 2008.  

Right Knee Disorder:  October 7, 2002, to March 4, 2007

Traumatic arthritis is ratable as degenerative arthritis.  38 
C.F.R. § 4.71a, DC 5010.  Degenerative arthritis is rated in 
accordance with 38 C.F.R. § 4.71a, DC 5003, which provides 
that when arthritis is established by X-ray findings it will 
be rated on the basis of limitation of motion under the 
appropriate DCs for the specific joint or joints involved.  
Where the limitation of motion of the specific joint involved 
is noncompensable under the appropriate DCs, a 10 percent 
rating is for application for each such major joint or group 
of minor joints affected by limitation of motion, to be 
combined, not added, under DC 5003.  

38 C.F.R. § 4.71a, DC 5260 provides for a noncompensable 
rating for a limitation of leg flexion to 60 degrees, and a 
10 percent rating when flexion is limited to 45 degrees.  A 
20 percent rating is warranted for leg flexion limited to 30 
degrees.  38 C.F.R. § 4.71a, DC 5260.  

When extension of the leg is limited to five degrees, a 
noncompensable rating is assignable.  A 10 percent rating 
requires a limitation of extension to 10 degrees.  38 C.F.R. 
§ 4.71a, DC 5261.

Normal knee flexion is to 140 degrees, and normal knee 
extension is to 0 degrees.  38 C.F.R. § 4.71, Plate II 
(2007).  

Slight knee impairment, manifested by recurrent subluxation 
or lateral instability, warrants a 10 percent rating.  38 
C.F.R. § 4.71a, DC 5257.  Moderate knee impairment warrants a 
20 percent rating, and where there is severe knee impairment, 
so caused, a 30 percent evaluation is assignable.  Id.

In VAOPGCPREC 23-97, 62 Fed. Reg. 63604 (1997), the VA's 
General Counsel determined that, when a claimant has 
arthritis and instability of the knee, multiple ratings may 
be assigned under DCs 5003 and 5257.  Moreover, in VAOPGCPREC 
9-98, 63 Fed. Reg. 56704 (1998), it was found that, even if 
the veteran did not have limitation of motion of the knee 
meeting the criteria for a noncompensable evaluation under 
DCs 5260 or 5261, a separate evaluation could be assigned if 
there was evidence of a full range of motion "inhibited by 
pain."  Lichtenfels v. Derwinski, 1 Vet. App. 484 (1991).

The Board also notes that the VA General Counsel held in 
VAOPGCOREC 9-2004, 69 Fed. Reg. 59990 (2004), that separate 
ratings under DCs 5260 and 5261 may be assigned for 
disability of the same joint.  

Dislocation of the semilunar cartilage of the knee with 
frequent episodes of "locking," pain, and effusion into the 
joint warrants a 20 percent evaluation.  38 C.F.R. § 4.71a, 
DC 5258.  Where there has been removal of semilunar 
cartilage, with residual symptoms, a 10 percent rating is for 
assignment.  38 C.F.R. § 4.71a, DC 5259.  

Review of the medical data of record indicates the existence 
arthritis and ligament instability of the right knee during 
the period from October 2002 to March 2007.  VA examination 
in January 2003 revealed laxity of the knee joint with a 
reduction of flexion to 135 degrees.  While no instability or 
limitation of motion was shown on the VA examination in 
September 2003, the record otherwise reflects that Xylocaine 
was injected into the right knee joint in December 2003.  
Evaluation by VA in February 2005 identified mild laxity of 
the medial collateral ligament, in addition to mild left knee 
effusion.  A reduction in right knee flexion to 120 degrees, 
with normal extension, was in evidence, and there was found 
to be no additional loss of range of motion due to repetitive 
movement.  There was nonetheless noted to be weakened 
movement, fatigue, and a lack of endurance, with an overall 
functional impairment that was judged to be moderately 
severe.  VA examination in December 2006 disclosed no 
ligamentous laxity, with flexion to 130 degrees and extension 
to 0 degrees.  No fatigability, lack of endurance, or 
weakness was shown.  

There is no basis in the record for the assignment of a 
rating in excess of 10 percent based on limitation of motion 
caused by right knee arthritis prior to March 5, 2007.  
Arthritis with pain on motion is consistent with the current 
10 percent evaluation.  See 38 C.F.R. §§ 5003, 4.59; see also 
Lichtenfels v. Derwinski, 1 Vet. App. 484, 488 (1991).  A 
compensable limitation of right knee flexion or extension is 
not shown at any point during the period in question and, 
while there is demonstrated to be pain and functional loss in 
association with the veteran's arthritis, examining medical 
personnel have identified no additional loss of motion to a 
degree that would support a higher rating under Diagnostic 
Code 5260 or 5261 (with consideration of VAOPGCPREC 9-04, 
which permits separate compensable ratings for limitation of 
flexion and extension), due to pain or flare-ups of pain, 
supported by objective findings or as the result of fatigue, 
weakness, incoordination or any other symptom or sign.  
38 C.F.R. §§ 4.40, 4.45; DeLuca, supra.  As there is no 
medical evidence of dislocation of semilunar cartilage with 
locking, pain, and effusion into the joint, Diagnostic code 
5258 is not applicable. 

The Board further finds, however, that a separate 10 percent 
rating is warranted for slight lateral instability of the 
right knee under DC 5257 throughout the period in question 
(prior to March 5, 2007) in addition to the 10 percent rating 
under DC 5003-5260 for degenerative arthritis with 
accompanying, noncompensable limitation of motion.  No 
greater evaluation than 10 percent under DC 5257 is for 
assignment because there is no medical evidence of more than 
slight instability or any subluxation of the knee.   

It, too, is noted that the veteran has advanced a claim for 
an extraschedular evaluation of increased disability on the 
basis of a marked interference with employment.  The Board 
does not have the authority to assign, in the first instance, 
a higher rating on an extraschedular basis under 38 C.F.R. 
§ 3.321(b)(1).  Here, the RO has determined that there is no 
basis for the assignment of an extraschedular rating and the 
undersigned concurs.  The veteran has at times advised 
attending medical personnel that his knee disorder forced him 
to discontinue his work as a bus driver and at other times 
that carpal tunnel syndrome and other unrelated disorders, as 
well as his knee problems, caused him to discontinue work as 
a bus driver.  Information provided in November 2003 from his 
former employer is, however, to the effect that his job as a 
bus driver was eliminated when a Head Start grant ended which 
provided funds with which to pay the veteran for his bus 
driving services.  There is no question that the veteran is 
limited in the types of work that he can perform and one or 
more medical professionals has indicated that the veteran is 
unable to perform prolonged standing, bending, or lifting, 
but evidence of a marked interference with employment or 
frequent hospitalizations for treatment of knee problems is 
not shown.  Thus, a referral for consideration of an 
extraschedular evaluation under the provisions of 38 C.F.R. 
§ 3.321(b)(1) is not warranted.   Bagwell v. Brown, 8 Vet. 
App. 337, 339 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995).

While the record supports entitlement to dual 10 percent 
ratings for right knee disablement involving lateral 
instability and arthritis with limitation of motion during 
the period from October 7, 2002, to March 4, 2007, a 
preponderance of the evidence is against the assignment of 
more than those 10 percent ratings during the aforementioned 
period.  That being the case, the benefit of the doubt rule 
is not for application and the claim for the assignment of an 
increased rating, other than that herein granted, must be 
denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 
2001).

Left Knee Disablement from October 7, 2002, to March 27, 2006

The record reflects that the veteran underwent a total left 
knee replacement on March 28, 2006, and a 100 percent 
schedular evaluation was assigned pursuant to 38 C.F.R. 
§ 4.71a, DC 5055, from March 28, 2006, to April 30, 2007.  
Thus, with regard to the left knee there is presented the 
question of whether a rating in excess of 30 percent is 
warranted for residuals of a gunshot wound of the left knee 
with osteoarthritis from October 7, 2002, to March 27, 2006, 
and, also, the question of whether a rating in excess of 10 
percent is warranted for left knee instability during the 
period from February 10, 2005, to March 27, 2006.  For 
clarity's sake, these issues, though separate, are 
interconnected and, as with the claim for right knee 
disablement, the record supports entitlement to separate, but 
varying ratings for left knee arthritis with limitation and 
motion and lateral instability.  

The record shows that from the earliest VA medical 
examination pertinent to this matter there was mild laxity of 
the left knee joint, and although it was not shown on a VA 
general medical evaluation in September 2003, VA outpatient 
notes compiled in the Orthopedic Clinic in September 2003 
revealed the presence of moderate medial and mild lateral 
instability (emphasis added), with use being noted of both a 
left knee sleeve and a custom unloader brace.  Mild laxity 
was again shown in February 2005, and on VA outpatient 
evaluations in April 2005 and December 2005.  On the basis of 
the foregoing, a 10 percent rating for slight lateral 
instability of the left knee is for assignment from or the 
entirety of the period from October 7, 2002, through February 
9, 2005.  See VAOPGCPREC 23-97; VAGCOPPREC 9-98; 38 C.F.R. 
§ 4.71a, Diagnostic Code 5257.  No more than slight 
instability is apparent from the medical evidence at any 
point from October 7, 2002 through March 27, 2006.    

Evidence on file also confirms the existence of severe 
degenerative changes of the veteran's left knee joint in 
combination with limitation of motion; however, the record 
does not demonstrate a diminution in range of motion to 
support the assignment of a rating in excess of 30 percent 
under DC 5260 or 5261.  In January 2003, flexion was limited 
by 20 degrees or to 120 degrees, and on a general medical 
examination in September 2003, a full range of motion was 
noted.  VA outpatient notes indicate that, in April 2005, 
flexion was to 110 degrees and extension was to 0 degrees or 
normal.  On a VA medical examination in February 2005, 
flexion was limited to 105 degrees and extension was full to 
0 degrees.  An additional 15 degrees of limited motion was 
noted by the examiner to result from repetitive movement and 
there was also found to be weakened movement, fatigue, and a 
lack of endurance contributing to an overall functional 
impairment that was judged to be severe in degree.  No 
additional loss of motion was noted to result from any 
element other than repetitive movement.  That is, the medical 
evidence does not show additional loss of motion to a degree 
that would support a higher rating under Diagnostic codes 
5260 or 5261, with consideration of VAOPGCPREC 9-04 (permits 
separate compensable ratings for limitation of flexion and 
extension), due to pain or flare-ups of pain, supported by 
objective findings or as the result of fatigue, weakness, 
incoordination or any other symptom or sign.  See 38 C.F.R. 
§§ 4.40, 4.45 and DeLuca, supra.  

As with the right knee, since there is no medical evidence of 
dislocation of semilunar cartilage of the left knee with 
locking, pain, and effusion into the joint, Diagnostic Code 
5258 is not applicable.  

Given the findings recorded during the period from October 
2002 to March 2006, the criteria for a rating in excess of 30 
percent for the veteran's left knee disability on the basis 
of arthritis with limitation of motion have not been met.  

There is no basis in the record for a referral for 
consideration of an extraschedular evaluation for the 
veteran's left knee disability under the provisions of 38 
C.F.R. § 3.321(b)(1).  Evidence establishing a marked 
interference with employment or frequent hospitalization for 
treatment is lacking and, as such, it cannot reasonably be 
concluded that there is an exceptional or unusual disability 
picture rendering impractical the application of the regular 
schedular standards.  38 C.F.R. § 3.321(b)(1); Bagwell, 
Shipwash, supra.  

In all, while the record supports the assignment of a 
separate 10 percent rating for lateral instability from 
October 7, 2002, to March 27, 2006, a preponderance of the 
evidence is against the assignment of a rating in excess of 
30 percent for arthritis with limitation of motion at any 
point during the period in question.  Hart, supra.  As a 
preponderance of the evidence is against the assignment of 
any higher rating than those set forth above, the benefit of 
the doubt rule is not for application.  38 U.S.C.A. 
§ 5107(b); Gilbert, Ortiz, supra.  

                                                       Scars

When a veteran has separate and distinct manifestations 
attributable to a single injury, he should be compensated for 
these different manifestations under different Diagnostic 
Codes.  See Esteban v. Brown, 6 Vet. App. 259 (1994).  Here 
for consideration is the question of whether any separate 
rating is warranted for scarring of the right or left knee on 
the basis of multiple surgical procedures, including that 
undertaken since October 2002.  

Available data denote some apparent localized numbness 
proximate to the multiple scars about the veteran's left 
knee, but no pain or tenderness upon objective (palpation) 
examination.  The preponderance of the evidence is against a 
finding of a tender or painful right or left knee scar.  The 
veteran's scarring is not shown to be deep or unstable.  Any 
limitation of motion due to a scar is taken into account in 
rating the veteran's bilateral knee arthritis with limitation 
of motion.  That being the case, a separate, compensable 
evaluation for a right or left knee scar is not found to be 
in order during the periods of time at issue.  38 C.F.R. 
§§ 4.14, 4.118, Diagnostic Codes 7803-7805.


ORDER

A rating in excess of 10 percent for degenerative joint 
disease with limitation of motion of the right knee from 
October 7, 2002, to March 4, 2007, is denied.  

A separate, 10 percent rating, but none greater, for slight 
lateral instability of the right knee, from October 7, 2002, 
to March 4, 2007, is granted, subject to those provisions 
governing the payment of monetary benefits.  

A rating in excess of 30 percent for residuals of a gunshot 
wound of the left knee, manifested by osteoarthritis and 
limited motion, from October 7, 2002, to March 27, 2006, is 
denied

A separate, 10 percent rating, but none greater, for slight 
lateral instability of the left knee, from October 7, 2002, 
through February 9, 2005 is granted, subject to those 
provisions governing the payment of monetary benefits.

A rating in excess of 10 percent for instability of the left 
knee prior to March 28, 2006 is denied.


REMAND

Regarding the issue of the veteran's entitlement to a rating 
in excess of 30 percent for left disability from May 1, 2007, 
it is noted that, at his May 2008 hearing before the Board, 
sitting at the RO, the veteran reported that he was scheduled 
to undergo additional left knee surgery, including a possible 
revision of his total knee replacement, in or about June 
2008.  Further action to ascertain what surgical procedures, 
if any, were in fact undertaken in or following June 2008 and 
what current manifestations of left knee disablement remain 
requires a remand of this portion of the veteran's appeal to 
the RO via the AMC.  

Further evidentiary development is also deemed to be in order 
with respect to the veteran's claim for a rating in excess of 
30 percent his service-connected right knee disorder from May 
1, 2008.  While VA medical examinations were performed in 
2006 and 2007, during the period that a 100 percent rating 
was in effect under DC 5055, the severity of the disorder in 
question as of May 1, 2008, and thereafter cannot be readily 
ascertained from the record, which includes no records of 
ongoing medical care compiled since January 2008.  It thus is 
advisable to conduct additional development to ensure that 
the record is as complete as possible, to include obtaining 
an current and thorough orthopedic or joints examination to 
evaluate the current severity of the veteran's status-post 
total left knee replacement, so as to permit full and fair 
rating of the disorder in question.  38 C.F.R. § 3.327.

Accordingly, this portion of the appeal is REMANDED for the 
following actions:

1.  Ascertain from the veteran what 
operative procedure(s), if any, he has 
undergone with respect to either knee in 
the recent past, and the names and 
addresses of any VA or non-VA medical 
provider who has evaluated or treated him 
for a disorder of either knee since 
January 2008.  Upon receipt of such 
information, the RO or AMC should obtain 
any and all available treatment records 
from VA or non-VA medical facilities or 
providers, not already on file, including 
those pertaining to any operative 
procedure(s), for inclusion in the 
veteran's claims folder.  Any and all VA 
medical treatment records must be 
obtained and added to the claims folder 
regardless of whether the veteran in fact 
responds to the above-noted request.  

2.  Thereafter, the veteran should be 
afforded a VA orthopedic or joints 
examination in order to ascertain the 
current severity of his service-connected 
left and right knee disorders.  The 
claims folder should be furnished to the 
examiner for use in the study of this 
case and his/her report of such 
examination should indicate whether the 
claims folder was received and reviewed.

Such examination should entail a review 
of the relevant medical and X-ray 
evidence in the claims file, as well as 
the conduct of a comprehensive physical 
examination and any tests that are deemed 
necessary to evaluate the current 
severity of the disorders at issue.  
Range of motion studies should be 
undertaken with respect to each knee and 
the examiner should be asked to note any 
additional limitation of motion of the 
right and left knees due to pain or 
flare-ups of pain, supported by objective 
findings, or any additional limitation of 
motion due to weakness, excess 
fatigability, incoordination or any other 
symptom or abnormal objective finding.

3.  Lastly, the issues of the veteran's 
entitlement to a rating in excess of 30 
percent for residuals of a total left 
knee replacement from May 1, 2007, and a 
rating in excess of 30 percent for 
residuals of a right knee replacement 
from May 1, 2008, should be readjudicated 
on the basis of all governing law and 
regulations, to include all applicable VA 
General Counsel opinions.  If the benefit 
sought on appeal is not granted to the 
veteran's satisfaction, the veteran and 
his representative should be provided 
with an appropriate supplemental 
statement of the case.  An appropriate 
period of time should then be allowed for 
a response, before the record is returned 
to the Board for further review.

The veteran need take no action until otherwise notified.  
The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  The purpose 
of this remand is to obtain additional procedural and 
evidentiary development.  No inference should be drawn 
regarding the final disposition of the claims in question as 
a result of this action.



______________________________________________
R. F. WILLIAMS
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


